[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE' MOTION TO DISMISS
After further reviewing the claims set out in the petition for issuance of a writ of habeas corpus, as well as the Motion to Dismiss, the court hereby grants the Motion to Dismiss for the reasons set out therein. The petition is barred by application of the doctrine of res judicata. Implicit in granting respondent's Motion to Dismiss is the denial of petitioner Bennie Gray's Motion for Giglio Material.
Clarance J. Jones, Judge